Citation Nr: 1803397	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for psoriasis.

2. Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Travel Board hearing in April 2015. A transcript of the hearing has been associated with the claims file. 

A March 2016 Board decision denied the Veteran's claim for entitlement to service connection for psoriasis and entitlement to service connection for psoriatic arthritis. A January 2017 order of the United States Court of Appeals for Veterans Claims (Court) implemented a January 2017 Joint Motion for Remand (JMR), vacating and remanding the March 2016 Board decision that denied entitlement to service connection for psoriasis and service connection for psoriatic arthritis. As such, the issues of service connection for psoriasis and psoriatic arthritis are again before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for psoriasis and for psoriatic arthritis. The Veteran reports he developed psoriasis as a result of exposure to contaminants in the water at Camp Lejeune and his skin manifestations in-service. 
 In light of the points raised by the JMR and the Board review of the claims file additional development is warranted. In a January 2017 JMR the Court found that the Board erred in not providing an adequate statement of the reasons or bases for its March 2016 decision in failing to address the pertinent evidence of record and fully consider the private opinions of record. 

A November 2017 private opinion has been associated with the claims file since the JMR. The opinion noted that one of the main contaminants at Camp Lejeune was trichloroethylene (TCE) which is a chlorinated hydrocarbon widely used as an industrial solvent and degreaser. The physician noted the July 2012 VA examiners opinion attributing the Veteran's psoriasis to a long history of smoking and found that tobacco smoking is associated with a higher rate of developing psoriasis and palmoplantar pustulosis, however a review of the medical literature found that genetics plays a more important role in the pathophysiology of this condition. The physician noted the medical literature suggested other risk factors include obesity, infections, alcohol, Vitamin D deficiency and exposure to certain drugs. Additionally, further research has shown that psoriasis is a disease caused by dysregulation of the immune system. Further, the physician noted that the medical literature noted animals and children with exposure to TCE suffered impaired immunity and objective evidence of decreased immunoglobulin levels of workers exposed to TCE. The physician noted that TCE exposure has been associated with autoimmune disorders including scleroderma, lupus nephritis, autoimmune hepatitis and certain skin disorders including Steven-Johnson syndrome, toxic necrolysis and hypersensitivity syndrome. Additionally, the examiner noted medical literature which found that TCE can induce nitric oxide production in skin cells, which is implicated in diseases such as cutaneous lupus and psoriasis. Further, studies on workers exposed to TCE were shown to later develop skin disorders including psoriasis. The physician noted a review of the medical literature and studies supporting that TCE exposure may trigger hypersensitivity and skin reactions, including psoriasis in patients with a genetic predisposition. The physician noted that the Veteran does have a history of tobacco use; however the Veteran does not have any genetic predisposition to develop psoriasis based on the absence of any first-degree relatives with the disease. The examiner found that the Veteran's in-service exposure to contaminants was a proximate cause for his eventual development of psoriasis and psoriatic arthritis. The examiner noted the Veteran's lack of genetic predisposition to develop psoriasis or other autoimmune diseases and the medical literature noting that TCE can cause immune system dysregulation and skin specific disease states.  

Also of record is a July 2012 VA opinion which found that it was less likely than not that the Veteran's psoriasis and psoriatic arthritis was related to service at Camp Lejeune. The examiner noted the Veteran's exposure to volatile organic compounds noting that exposure to these chemicals has been associated with a limited or suggestive relationship with various cancers, bone marrow disease, renal and hepatic disease, female infertility and miscarriage, neurobehavioral effects and scleroderma, but not psoriasis. The examiner noted VA Fast letters and a 2004 World Health Organization document support these suggested relationships. Further, the examiner noted a review of several NIH studies and medical literature journal articles which make no mention of psoriasis and a link to volatile organic compounds like trichloroethylene, perchloroethylene, benzene or vinyl chloride. The examiner noted that the only skin toxicity linked to water contaminants at Camp Lejeune is scleroderma which is a non-scaly condition that is not at all like the scaly appearance of psoriasis or fungal dermatosis. The examiner noted the Veteran's long history of smoking and found that this was more likely the association with his psoriasis than any speculative link to Camp Lejeune water toxins. The examiner noted a May 2010 Journal of Autoimmunity article stating that smoking is a risk factor for the development of psoriasis.  

The November 2017 private opinion associated with the claims file suggests that the Veteran's in-service exposure to contaminants including TCE resulted in the development of his psoriasis and psoriatic arthritis and there are conflicting opinions of record. The Board finds a remand is warranted for a new VA opinion from a board of three specialists in the field to fully address the newly associated private opinion of record and all prior VA and private opinions and the relationship between the Veteran's psoriasis and psoriatic arthritis and in-service exposure to contaminants while at Camp Lejeune. 

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain VA opinions from a board of three specialists in the appropriate field, with sufficient knowledge and expertise, to determine the nature and etiology of the Veteran's psoriasis and psoriatic arthritis. The claims file must be made available to and reviewed by the examiner(s). After reviewing the claims file, including all prior opinions provided, the examiner(s) should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's psoriasis is related to active service, to include exposure to contaminated water at Camp Lejeune?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's psoriatic arthritis is related to active service, to include exposure to contaminated water at Camp Lejeune?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Exposure to contaminated water while stationed at Camp Lejeune from February 1976 to August 1976 should be conceded. Service treatment records note the Veteran was seen in August 1978 for a rash and pain on his feet and tinea pedis was noted. See August 1, 1978 STR. Additionally, the examiner should consider the Veteran's and the lay contentions of record noting ongoing rashes and skin issues of the feet and hands since service.

2. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




